DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments are moot in view of the allowance herein.

Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of applicant's amended claim language.

Claim Rejections - 35 USC § 101
 The previous 101 rejections are withdrawn in view of applicant's amended claim language.


Examiners Note
 
In response to interviews held 4/26/2021 and 10/20/2021, examiner suggested language to expedite prosecution.  Applicant adopted such language in the instant amendment; the instant search determined the language patentable.








Allowable Subject Matter
Claim 21-40  allowed.

The following is an examiner' s statement of reasons for allowance: 
DeLawter et al (US 2016/0364728) discloses in [0050], performing periodically on a batch basis a determination of risk scores to facilitate rapid determination of a transaction risk score.

Carpenter et al  (US 2019/0130327) discloses in [0040] a predictive risk based prioritization of computer processing.

Amancheria et al  (US 2017/0091773) discloses in [0065], a distributed cache that synchronizes transaction details at a local, rather than a remote database.

JAGOTA et al  (US 2016/0379266) discloses in Fig 1, prioritizing multiple accounts based on account scores.

Monastryrsky et al  (US 2015/0088733) discloses in [0049] that an increased transaction frequency indicates an increased risk



The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
 responding to the access request with an access response based on the risk
wherein each calculated rank corresponds to a respective probability that a next time interval will include a future access request for the corresponding profile of the plurality of profiles
whereby a next risk determination has an increased probability of being determined from a corresponding profile updated more recently based on a corresponding assigned rank than if the corresponding profile were updated in an order of an index, thereby increasing efficacy of risk determinations of the risk determination method by updating a portion of the profiles more likely to be accessed next before updating other of the plurality of profiles resulting in more risk determinations being determined using more recently updated profiles

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431